Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary amendment received 5/15/2019 and IDS received 7/2/2021 have been entered.

Election
Applicant's election without traverse of Group II, in the reply filed on 9/24/2021 is acknowledged. Claims 1-7 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 8-11 are presented for examination on the merits.

Priority
This application is a 371 of PCT/JP2017/040923 (filed 11/14/2017) which claims foreign applications JAPAN 2016-222243 (filed 11/15/2016). 

Specification
The continuation data in page 1 of the specification is missing.
Drawings
Figures 1 and 7 are not clear.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the seeding" in line 2.  There is insufficient antecedent basis for this limitation in claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Stem Cells, 2004, 22:1330-1337).
Wang teaches a method of culturing MSC cells from umbilical cord (page 1330, title and abstract). 
For Claim 8: the reference teaches a method comprising a step of culturing a cell population comprising cells collected from the fetal appendage (no specific conditions are claimed for the intended purpose of maintain the claimed proportion of cells with different cell markers as claimed, page 1331, left column, 1st full paragraph++). 
For Claim 9: the reference teaches cells collected from fetal appendage/umbilical cord by treating a sample comprising an epithelial and a mesenchymal stem cell layers (mesenchymal tissue, page 1331, left column, 1st full paragraph, line 6++) with collagenase (page 1331, left column, 1st full paragraph, line 11).
For Claims 10-11: the reference teaches a step of repeating a plurality of times (passage 2, page 1331, right column, 1st full paragraph++) seeding at a density of 400 to 5,000 cells/cm2 nd full paragraph, line 3++).

Claims 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi (Stem Cells, 2004, 22:649-658).
Fukuchi teaches a method of culturing MSC cells from placenta (page 649, title and abstract). 
For Claim 8: the reference teaches a method comprising a step of culturing a cell population comprising cells collected from the fetal appendage/placenta (no specific conditions are claimed for the intended purpose of maintain the claimed proportion of cells with different cell markers as claimed, page 650, left column, 2nd full paragraph++). 
For Claims 10-11: the reference teaches a step of repeating a plurality of times (passage five, page 651, left column, 2nd full paragraph, line 3++) seeding at a density of 400 to 5,000 cells/cm2 (5 or 10 cells per well, page 651, left column, 2nd full paragraph, line 6++, page 656, Fig. 4, legend, line 3++) and a culture period of time is up to 10 days (page 652, Fig. 1, legend, line 2++) or more.

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peltzer (Stem Cells and Development, 2015, 24(3):329-344).
Peltzer teaches a method of culturing MSC cells from amnion/chorion (page 330, right column, 5th paragraph++). 
For Claim 8: the reference teaches a method comprising a step of culturing a cell population comprising cells collected from the fetal appendage/amnion/chorion (no specific conditions are claimed for the intended purpose of maintain the claimed proportion of cells with different cell markers as claimed, page 330, right column, 6th paragraph++). 
For Claim 9: the reference teaches cells collected from fetal appendage/ amnion/chorion by treating a sample comprising an epithelial and a mesenchymal stem cell layers with collagenase (page 330, right column, 5th paragraph, line 3++).
For Claims 10-11: the reference teaches a step of repeating a plurality of times (many passages, page 331, left column, line 4++ and page 333, left column, 2nd paragraph, line 6++) seeding at a density of 4,000 cells/cm2 (page 333, Fig. 2, legend, line 5) and a culture period of time is 4-7 days (page 338, Fig. 7, legend, line 2++).

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).